                Case 4:17-cv-03824-PJH Document 106 Filed 05/30/19 Page 1 of 2



 1   JENNER & BLOCK LLP
     Dean N. Panos (pro hac vice)
 2   dpanos@jenner.com
     353 N. Clark Street
 3   Chicago, IL 60654-3456
     Phone:       (312) 222-9350
 4   Facsimile: (312) 527-0484
 5
     JENNER & BLOCK LLP
 6   Kenneth K. Lee (Cal. Bar No. 264296)
     klee@jenner.com
 7   Alexander M. Smith (Cal. Bar No. 295187)
     asmith@jenner.com
 8   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071-2054
 9   Phone:       (213) 239-5100
     Facsimile: (213) 239-5199
10

11
     Attorneys for Defendant
12   The Clorox Company

13

14
                                       UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16

17
     JOSEPH GREGORIO, PATRICK QUIROZ,                     Case No. 4:17-cv-03824-PJH
18   and ADAM COOPER, individually and on
19   behalf of all others similarly situated,             The Honorable Phyllis J. Hamilton

20                                  Plaintiffs,           NOTICE OF CHANGE IN COUNSEL

21         v.

22   THE CLOROX COMPANY,

23                                  Defendant.

24

25

26

27

28


                                            NOTICE OF CHANGE IN COUNSEL
             Case 4:17-cv-03824-PJH Document 106 Filed 05/30/19 Page 2 of 2



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Kenneth K. Lee of Jenner & Block LLP hereby withdraws as

 3   attorney of record for Defendant The Clorox Company in this action. Counsel of record for Defendant

 4   otherwise remains the same.

 5

 6

 7    Dated: May 30, 2019                                     JENNER & BLOCK LLP

 8
                                                          By: /s/        Kenneth K. Lee
 9                                                                       Kenneth K. Lee
10
                                                              Attorneys for Defendant
11                                                            The Clorox Company
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                      1
                                       NOTICE OF CHANGE IN COUNSEL
